IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Parentage of
                                                 No. 74165-9-1
M.R.A.,
                                                 DIVISION ONE
                    A minor child.
                                                 UNPUBLISHED OPINION
ARIKA L. R. TONEY,

                    Appellant,

                                                                            CO
            and
                                                                            -P"


TIMOTHY J. AHEREN, III,

                     Respondent.                 FILED: January 25, 2016




      Trickey, J. — Within statutory requirements, the trial court has broad
discretion to determine child support. Here, the evidence amply supports the trial
court's calculation of Timothy Aheren's net income and award of post-secondary
support. Because Arika Toney fails to demonstrate any abuse of discretion or error
warranting appellate relief, we affirm the order modifying child support.

                                        FACTS

       Arika Toney and Timothy Aheren are the parents of M.R.A., who was born in
1997. A 1998 child support order set Aheren's monthly support obligation at $256.
Toney and M.R.A. have lived in Reno, Nevada, for many years.
       In 2010, the trial court modified the 1998 support order. Among other things,
the court calculated Aheren's monthly transfer payment to be $450.22. The court

granted Aheren a downward deviation from the standard calculation of $530.22
because he was responsible for two additional dependent children from another
No. 74165-9-1/2




relationship. The order also awarded the federal tax exemption to each parent in

alternating years and reserved the right to request post-secondary support.

       On November 20, 2013, Toney petitioned for a modification of child support.

Among other things, she requested an award of post-secondary support because

M.R.A. planned to graduate early from high school at age 16. Toney also alleged

that Aheren's income had doubled since 2010.

       Following hearings on July 17, September 12, October 24, and November 21,

2014, the trial court entered an order modifying child support. The court retained the

downward deviation based on Aheren's support of his two younger children and

calculated the transfer payment to be $559.31. The court ordered Aheren to make

the transfer payment until M.R.A. turned 18, which occurred in July 2015.

       The court also ordered Aheren to pay 55 percent of any post-secondary

educational expenses if M.R.A. attended college before she turned 18. After turning

18, M.R.A. became responsible for one-third of educational expenses; Aheren is

responsible for 55 percent of the remaining expenses and Toney for 45 percent. The
court limited post-secondary support to in-state-costs at the University of Nevada-
Reno, which M.R.A. planned to attend. The court awarded Toney the tax exemption

for M.R.A, beginning in 2014, and a judgment for $1,109 for past-due unpaid medical

expenses.

                                     ANALYSIS

                                 Standard of Review

       An appellate court reviews an order modifying child support for an abuse of
discretion.   In re Marriage of Schumacher, 100 Wash. App. 208, 211, 997 P.2d 399
No. 74165-9-1/3




(2000). The trial court's experience in domestic relations proceedings and the weight

that the court assigns to the relevant factors warrant substantial deference on review.

In re Parentage of Jannot, 149 Wash. 2d 123, 127, 65 P.3d 664 (2003).          In order to

prevail on appeal, Toney must therefore demonstrate that the trial court's decision
was manifestly unreasonable or was based on untenable grounds or untenable

reasons. In re Marriage of Littlefield. 133 Wash. 2d 39, 47, 940 P.2d 1362 (1997).

                               Post-secondary Support

       Toney contends that the trial court erred in requiring M.R.A. to pay a portion of
her college expenses after age 18 and in limiting educational support based on
tuition costs in Nevada.      She argues that the court should have calculated

educational support based on costs in Washington because Washington is M.R.A.'s

"[h]ome [s]tate."1

       The trial court has broad discretion to order support for post-secondary

education. In re Marriage of Cota. 177 Wash. App. 527, 536, 312 P.3d 695 (2013); see

also RCW 26.19.090(2). Here, the record is undisputed that M.R.A. is a bright and
dedicated student, with a high grade point average, who was eligible for scholarship
grants. At the time of the modification hearing, M.R.A. had graduated early from high
school and had attended a college class.          The evidence clearly supported a

determination that she could contribute to post-secondary education costs.         The

support order expressly provided that M.R.A.'s financial aid, including scholarship
grants and student loans, would be applied to her one-third obligation. See In re



1 Br. of Appellant at 5.
No. 74165-9-1/4




Marriage of Shellenberger, 80 Wash. App. 71, 84, 906 P.2d 968 (1995) (when awarding

post-secondary support, court should consider adult children's ability to contribute to

their own education through scholarship grants, student loans, and part-time or

summer employment).       After considering all of the circumstances, including the

parents' financial resources, the court reasonably imposed an obligation on M.R.A. to
pay a portion of her educational costs. See In re Marriage of Kelly, 85 Wash. App. 785,
789-90, 934 P.2d 1218 (1997) (affirming post-secondary support order requiring child

to apply for scholarships and take out student loans).

      Toney has not demonstrated that the court abused its discretion in limiting
post-secondary support to the costs of a Nevada public university. M.R.A. has lived
in Nevada almost since birth. At the time of the hearing, Toney informed the trial

court that M.R.A. had already enrolled in college, was taking a college course in
Nevada, and planned to attend the University of Nevada-Reno in the fall. Toney
does not identify any evidence in the record suggesting that M.R.A. considered
attending school in Washington.

       Toney's allegation that the trial court erroneously "terminated[ed] child
support" when M.R.A. turned 18 is equally without merit.2 Although the support order
provided that Aheren's transfer payment terminated when M.R.A. turned 18, the court
ordered both parents to pay post-secondary education expenses. "Postsecondary
educational support is child support." In re Marriage of Daubert, 124 Wash. App. 483,
502, 99 P.3d 401 (2004), abrogated on other grounds by In re Marriage of



 Br. of Appellant at 4.
No. 74165-9-1/5




McCausland, 159 Wash. 2d 607, 152 P.3d 1013 (2007) (emphasis added). Aheren's

child support obligation did not terminate when M.R.A. turned 18.

      Finally, Toney alleges that the trial court's rulings, including the post-
secondary support decision, rested on an erroneous "[h]ome [s]tate"3 determination.
The trial court made no such determination.        Moreover, Toney fails to identify the

relevance of the "home state" concept, which she has apparently drawn from the

Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA), chapter 26.27
RCW, to the trial court's exercise of discretion in calculating post-secondary support.

                                       Deviation

      Toney contends that the trial court erred in continuing the downward deviation
from the 2010 support order when calculating Aheren's new transfer payment. Under
RCW 26.19.075(1 )(e), the trial court has discretion to deviate from the standard
calculation when one of the parties has a child from another relationship "to whom
the parent owes a duty ofsupport." See In re Marriage of Choate, 143 Wash. App. 235,
241-42, 177 P.3d 175 (2008). Contrary to Toney's suggestion, "Duty of support"
means "all support obligations, not merely payments of court-ordered child support."
In re Marriage of Bell, 101 Wash. App. 368, 371 n.9, 4 P.3d 849 (2000). But the court
must base any deviation "on consideration of the total circumstances of both
households." RCW 26.19.075(1 )(e)(iv).

       Here, as in the 2010 support order, the trial court based the deviation on
Aheren's support obligation for two younger children from another relationship.



 Br. of Appellant at 5.
No. 74165-9-1/6




Aheren provided the court with evidence that he and the children's mother were

parties in a current dissolution proceeding, that the anticipated parenting plan

provided for equal parenting time, and that the proposed child support worksheets

established Aheren's monthly transfer payment as $325.        The trial court also had

ample evidence of both parties' income and financial resources, current residential
circumstances, and all of M.A.R.'s current needs and educational expenses. The

court did not abuse its discretion in granting a deviation.

       Toney contends that the trial court erred in using the "whole family" formula to
calculate Aheren's deviation.4 The whole family approach is a discretionary method

for calculating deviations that the trial court may use for guidance when parents owe
support obligations for more than one household. See Marriage of Bell, 101 Wn.
App. at 375. Courts are not bound to use any particular formula when calculating
deviations. Marriage of Bell. 101 Wash. App. at 375. But where, as here, the court has

considered the circumstances of both parents' households, the trial court does not

abuse its discretion in using the whole family formula. See Marriage of Bell, 101 Wn.

App. at 375-76.

                                  Calculation of Income

       Toney contends that the trial court erred by calculating Aheren's net income
"at a[n] artificially low figure to reduce both child support obligation and post
secondary education support."5 Among other things, she argues that the trial court
erred by using the 2014 federal tax tables to calculate Aheren's net income. But as


4 Clerk's Papers at 290.
5 Br. of Appellant at 12.
No. 74165-9-1/7




the trial court observed, the use of the 2014 tax tables for a 2014 child support

proceeding was reasonable. Toney makes no showing to the contrary.

       Toney also asserts that the trial court erred in deducting Aheren's voluntary

monthly retirement payments from his gross income. But her reliance on a statutory

provision addressing deviations "for tax planning" is misplaced.            See RCW
26.19.075(1)(a)(viii).   RCW 26.19.071(5)(g) authorizes the trial court to deduct

voluntary retirement contributions when calculating a party's net income.
       Toney also contends that Aheren submitted incomplete, inadequate, and
fraudulent financial information and failed to provide a sworn financial affidavit. She

also challenges the trial court's use of SupportCalc software to calculate support
obligations and an obvious scrivener's error on the support order. But Toney has not
supported these conclusory allegations with any coherent legal argument, citation to
relevant authority, or meaningful reference to the record. We therefore declined to
consider them. See Saunders v. Lloyd's of London, 113 Wash. 2d 330, 345, 779 P.2d
249 (1989) (appellate court will decline to consider issues unsupported by cogent
legal argument and citation to relevant authority).

                                       Reply Brief

       In her reply brief, Toney asks this court to strike the respondent's brief
because of counsel's alleged improper notice of appearance and various alleged
violations of the Rules of Appellate Procedure. Toney makes no showing that the
alleged errors or violations warrant the requested relief.
       Moreover, Toney's own briefs contain significant violations of the Rules of
Appellate Procedure, including RAP 10.3(a)(5) (statement of the case must be "[a]

                                             7
No. 74165-9-1/8




fair statement of the facts and procedure relevant to the issues presented for review,

without argument" (emphasis added)) and 10.3(a)(6) (argument in brief must include

"citations to legal authority and references to relevant parts of the record"). Even

though Toney is representing herself pro se, we must hold her to the same standards
as an attorney. See In re Marriage of Olson, 69 Wash. App. 621, 626, 850 P.2d 527

(1993).

                              Attorney Fees on Appeal

       Toney's pro se request for "an award of attorney's fees and costs"6 on appeal

is denied.

       Aheren requests an award of attorney fees for a frivolous appeal. See RAP
18.9(a). An appeal is frivolous "if the appellate court is convinced that the appeal
presents no debatable issues upon which reasonable minds could differ and is so
lacking in merit that there is no possibility of reversal." In re Marriage of Foley. 84
Wash. App. 839, 847, 930 P.2d 929 (1997). We consider the record as a whole and
resolve all doubts against finding an appeal frivolous. Delanv v. Canning, 84 Wn.
App. 498, 510, 929 P.2d 475 (1997) (quoting Streater v. White. 26 Wash. App. 430,
435, 613 P.2d 187 (1980)). Applying this standard, we decline Aheren's request for
attorney fees.




6 Br. of Appellant at 23.
No. 74165-9-1/9




     Affirmed.



                        j/'y &ke>j / -J
WE CONCUR:




                  7TT              ^